Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This non-final action is in response to applicant’s amendment of 09 July 2021.  Claims 21-35 and 37-40 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the objection to claim 37 and the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The objection to claim 37 and the rejections under 35 USC 112(b) have been withdrawn. 
Applicant's arguments with respect to the rejections of claims 21-35 and 37-40 under 35 USC 101 have been fully considered but they are not persuasive. Specifically, applicant argues that under Step 2A-Prong 1, is not directed to the mental processes grouping because “claim 21 as now amended recites ‘automatically providing, by the computing system for storage in a database, an association between the data indicative of the autonomous vehicle and state change data generated by a change from the first state to the second state” which cannot be performed in the human mind.  Moreover, applicant argues that such limitation, even if the claims are directed an abstract idea, integrate the abstract idea into practical application because the state change, generated by a change from the first state to the second state, is not a mental process.  
The Examiner’s response 

	The Examiner has carefully considered applicant’s arguments comparing the claims to those evaluated in the examples in the Subject Matter Eligibility Examples: Abstract Ideas and respectfully disagrees.  In the example given by applicants, the example given by applicants are directed specific improvement over prior systems.  The courts in SiRF Technology Inc. v. International Trade Commission found that the GPS receiver placed a meaningful limit on the claim, in other words the pseudoranges can only exist with respect to a particular GPS receiver that is receiving the satellite signals.    Conversely, in the present claim, the automatic providing of the association to a database as required by the present claims, is merely automating a process and does not place any meaningful limitations on the claims.  The step merely describes how to generally “apply” the concept of storing the determined state change information for a 
	As such, the rejection of claims 21-35 and 37-40 under 35 USC 101 is maintained herein. 

Applicant’s arguments with respect to the rejection of claims 21-35 and 37-40 under 35 USC 103 have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 recites determining the first state or the and a change in the presence data.  As such, claim 35 already requires that the second state is determined based at least in part of the presence data.  Therefore, claim 37 fails to further limit claim 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 21, 35 and 40 the claims recite the limitations of determining… a first state of the transportation service, from among a plurality of states, based at least in part on the first status data, and determining… a second state of the transportation service, from among the plurality of states, based at least in part on the second status data and a change in the presence data.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at the received data determining the state of the vehicle therefrom.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could vehicle state therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor or a computing system comprising one or more computing devices does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 21, 35 and 40 recite the additional limitations of receiving…first status data comprising a first location of an autonomous vehicle providing a transportation service, receiving…second status data comprising a second location of the autonomous vehicle and presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle, and automatically providing…an association between data indicative of the autonomous vehicle and state change data generated by a change 
Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 22-34, and 37-39 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 21-35 and 37-40 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scicluna et al. (US 2016/0247109) in view of Atri et al. (US 2010/0152961).
With respect to claim 21, Scicluna et al. teaches a computer-implemented method (see at least Abstract) comprising: receiving, by a computing system (see at least ¶[0177], [0183], and [0189]-[0192] and [0214]); determining, by the computing system, a first state of the transportation service, from among a plurality of states, based at least in part on the first status data (see at least ¶[0177], [0183], and [0189]-[0192] and [0214]); receiving, by the computing system, second status data comprising a second location of the autonomous vehicle (see at least ¶[0191]-[0192] and [0247]); determining, by the computing system, a second state of the transportation service, from among the plurality of states, based at least in part on the second status data (see at least ¶[0191]-[0192] and [0247]); and automatically providing, by the computing system for storage in a database, an association between data indicative of the autonomous vehicle and state change data generated by a change from  the first state to  the second state (see at least ¶[0247]-[0250] – the system is dynamically updated with a status change of each vehicle, including changes from available or unavailable states or the like).  Scicluna et al. teach that the status can be related to “drop off” see for example ¶[0231], however, Scicluna et al. do not explicitly teach that the second state is based on presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle.  However, such matter is suggested by Atri et al. (see at least ¶[0036]-[0039] – Atri teaches that it can be verified that a passenger has disembarked/exited a vehicle thereby verifying that a passenger is no longer in the vehicle).  It would have been obvious to one or ordinary skill in the art before the effective date of the present invention to include the system of Atri et al. wherein the second state is based on presence data indicating 
With respect to claim 22, Scicluna et al. teach wherein automatically providing the association between data indicative of the autonomous vehicle and the state change data generated by the change from  the first state to the second state comprises: generating, by the computing system, the state change data; and assigning, by the computing system to the autonomous vehicle, a second transportation service based at least in part on the association between the data indicative of the autonomous vehicle and the state change data (see at least ¶[0191]-[0250]).
With respect to claim 23, Scicluna et al. teaches providing, by the computing system to an additional computing system separate from the computing system based at least in part on at least one of the first state or the second state, data indicating whether the autonomous vehicle is available for another transportation service (see at least ¶[0191]-[0192] and [0247]-[0250]).
With respect to claim 24, Scicluna et al. teaches wherein the first state comprises an on-route state indicating that the vehicle is traveling to a pick-up location associated with the transportation service (see at least ¶[0177], [0183], and [0189]-[0192] and [0214]).   
With respect to claim 25, Scicluna et al. teaches wherein the first state or the second state comprises an arrival state indicating that the autonomous vehicle is (see at least ¶[0214] and [0247]-[0250]).  
With respect to claim 26, Scicluna et al. teach wherein the arrival state is determined based at least in part on a comparison of the pick-up location to the first location of the autonomous vehicle or the second location of the autonomous vehicle (see at least ¶[0191]-[0250]).
With respect to claim 27, Scicluna et al. teach wherein the first or the second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service (see at least ¶[0214] and [0247]-[0250]).  
With respect to claim 28, Scicluna et al. does not specifically teach wherein the on-trip state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is located within the interior of the autonomous vehicle or that the object is located within the interior of the autonomous vehicle.  However, such matter is suggested by Atri et al. (see at least ¶[0036]-[0039] – Atri teaches that it can be verified that a passenger has disembarked/exited a vehicle thereby verifying that a passenger is no longer in the vehicle).  It would have been obvious to one or ordinary skill in the art before the effective date of the present invention to include the system of Atri et al. wherein the on-trip state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is located within the interior of the autonomous vehicle or that the object is located within the interior of the autonomous vehicle with the system of Scicluna et al. as one of ordinary skill in the art would have recognized the established 
With respect to claim 29, Scicluna et al. teaches wherein the second state comprises a completion state indicating that the vehicle is arriving or has arrived at a destination location associated with the transportation service (see at least ¶[0191]-[0250]).
With respect to claim 30, Scicluna et al. teaches wherein the completion state is determined based at least in part on a comparison of the destination location to the second location of the autonomous vehicle (see at least ¶[0191]-[0250]).  
With respect to claim 31, Scicluna et al. does not explicitly teach wherein the completion state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is not located within the interior of the autonomous vehicle or that the object is not located within the interior of the autonomous vehicle.  However, such matter is suggested by Atri et al. (see at least ¶[0036]-[0039] – Atri teaches that it can be verified that a passenger has disembarked/exited a vehicle thereby verifying that a passenger is no longer in the vehicle).  It would have been obvious to one or ordinary skill in the art before the effective date of the present invention to include the system of Atri et al. wherein the completion state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is not located within the interior of the autonomous vehicle or that the object is not located within the interior of the autonomous vehicle with the system of Scicluna et al. as one of ordinary skill in the art 
With respect to claim 32, Scicluna et al. teaches wherein the transportation service comprises at least one of a passenger transportation service or an object transportation service (see at least ¶[0023]).
With respect to claim 33, Scicluna et al. teaches wherein the object transportation service comprises a food delivery service (see at least ¶[0023]).
With respect to claim 34, Scicluna et al. teaches providing, by the computing system, data indicative of at least one of the first state or the second state for presentation on a user device (see at least ¶[0352]-[0358]).
As regards claims 35 and 37, please see the rejection above with respect to claim 21, which is commensurate in scope to claims 35 and 37, with claim 21 being drawn to a computer implemented method and claims 35 and 37 being drawn to a corresponding computing system. 
As regards claim 38, Scicluna et al. teaches wherein: the first or second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service; and the first or second status data comprise at least one of: vehicle location data indicating that the autonomous vehicle is located between the pick-up location and the destination location; passenger location data indicating that a location of a passenger of the autonomous vehicle corresponds to a location of the autonomous vehicle; or delivery status data indicating that a delivery object in the autonomous vehicle has not been retrieved (see at least ¶[0191]-[0250]).  
(see at least ¶[0191]-[0250]).
As regards claim 40, please see the rejection above with respect to claim 21, which is commensurate in scope to claim 40, with claim 21 being drawn to a computer implemented method and claim 40 being drawn to a corresponding one or more tangible, non-transitory computer readable storage medium. 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667